third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b5 dselig postf-109368-15 uilc date date to thomas j kane division counsel large business international barbara b franklin deputy division counsel operations large business international from nicole r cimino senior technician reviewer branch passthroughs special industries subject sec_199 chief_counsel request on the qualified_film issue this chief_counsel_advice responds to your request for clarification of cca in particular you asked that we clarify whether league contracted with network to produce a qualified_film for taxpayer for purposes of sec_199 this advice may not be used or cited as precedent legend taxpayer league network --------------------------------------- ----------------------- ---------------------------------- -------------------------------- contract ------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------------- --------------------------------------------- postf-109368-15 game broadcasts b c issue --------------------------------------------------- --------------------------------------------- ----- --- whether network performed its production activities with respect to the game broadcasts pursuant to the contract so that it is necessary to determine whether taxpayer had the benefits_and_burdens_of_ownership of the game broadcasts during the period of production for purposes of sec_1_199-3 and sec_1_199-3 conclusion network produced the game broadcasts on its own behalf pursuant to the rights granted to network in contract rather than pursuant to a contract with taxpayer for purposes of sec_1_199-3 and sec_1_199-3 for this reason gross_receipts that taxpayer derived from the contract are non-dpgr and a benefits_and_burdens_of_ownership analysis is not required facts the facts considered and the terms used in this chief_counsel_advice are stated in cca analysis you requested clarification regarding whether network produced the game broadcasts for taxpayer for purposes of sec_1_199-3 and sec_1_199-3 rather than on its own behalf pursuant to rights granted by contract for the reasons explained below we conclude that network produced the game broadcast on its own behalf rather than on behalf of taxpayer therefore all gross_receipts that taxpayer derived from the contract are non-dpgr as the gross_receipts cannot be considered derived from a disposition of qualified_film produced by taxpayer network is a producer of television programming as part of its business and seeks out events of the type offered by taxpayer to make programming for its own stations network entered into the contract to make the game broadcasts for itself a review of the facts indicates that network controlled most aspects of the creative production of the game broadcasts first network had editorial control_over how to film the game and how to incorporate that film into coherent and complex broadcasts that were consistent with network standards for example network had largely unfettered discretion to decide which of several camera feeds it would broadcast at any point during the game postf-109368-15 when and where to zoom in on players umpires cheerleaders coaches etc when to show a replay in slow or real-time motion which players to focus on and when to pan to the live audience or the sidelines network also decided whether and when to add graphics sound effects and music network also provided the commentators who described events on the field and provided background statistical information and color commentary network decided when to use various technologies such as the skycam all of these activities were part of creating a unique game broadcast which involved a much different experience than simply recording a game broadcast for taxpayer moreover all of these activities were largely within the discretion of network further network provided and controlled all equipment essential to the game broadcasts and a game day staff of b employees and freelance contractors those employees were responsible for all aspects of production from setting up and testing the equipment to recording the games producing the game feeds monitoring the broadcasts and tearing down the production equipment network’s employees included a director who was responsible for calling out the camera shots a technical director who controlled the cameras and a producer who decided on whether and when to show replays and commercials network’s producer was in charge of the particular broadcast network also brought in support staff graphics staff and audio staff about c network employees worked inside the broadcasting trucks the remaining staff worked at the stadiums network’s graphics team prepared thousands of graphics to be shown at specific times throughout a broadcast based on these facts network not taxpayer is the producer of the game broadcasts on its own behalf and not pursuant to a contract for purposes of sec_1_199-3 and sec_1_199-3 accordingly all gross_receipts that taxpayer derived from the contract are non-dpgr as the gross_receipts cannot be considered derived from a disposition of qualified_film produced by taxpayer however if the irs were to determine that network produced the game broadcasts pursuant to a contract for purposes of sec_1_199-3 and sec_1_199-3 then a benefits_and_burdens_of_ownership analysis would be required case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call david selig pincite-4137 if you have any further questions
